Citation Nr: 1618089	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  11-26 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2009 rating decision denied an increased rating for PTSD.  The November 2009 rating decision denied entitlement to TDIU.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran is service connected for PTSD, hearing loss, tinnitus, and diabetes.  The February 2009 and May 2011 VA examiners not only diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS), but also found that the cognitive impairment had a large impact on the Veteran's occupational functioning.  The February 2009 examiner noted that the Veteran is unable to work largely because of his cognitive dysfunction, and further diagnostic tests would be helpful in ascertaining the cause of his cognitive disorder.  The March 2011 examiner stated that the Veteran's cognitive difficulties would make it difficult for the Veteran to function in his usual occupation, and that further assessment of his cognitive deficits is warranted as it is unclear whether the cognitive dysfunction is secondary to the PTSD.  Neither VA examiner could state whether the Veteran's cognitive disorder was related to his PTSD.  As the Veteran's cognitive disorder appears to play a major role in his occupational functioning, on remand the Veteran should be scheduled for a neuropsychological examination with an appropriate examiner, as suggested by both VA examiners, to determine whether the cognitive disorder is related to the Veteran's service-connected PTSD disability.  

As it is unclear whether the Veteran's cognitive disorder is related to his PTSD, the Board finds that it would be premature to make a determination as to the current severity of the Veteran's PTSD as the two issues are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a neuropsychological examination for the purpose of ascertaining whether and to what degree the Veteran's diagnosed cognitive disorder, NOS, is related to the Veteran's service-connected PTSD.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cognitive disorder, NOS, is a manifestation of or secondary to the service-connected PTSD.  A complete rationale should be provided for all conclusions reached.

The examiner should discuss the functional effects of the Veteran's PTSD relative to the Veteran's ability to secure or follow substantially gainful employment and whether and to what degree PTSD renders him incapable of obtaining and maintaining gainful employment.  Nonservice-connected disability and age should be neither considered nor discussed.

2.  Thereafter, the AOJ should readjudicate both issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


